EXHIBIT 99.2 Consolidated Financial Statements December 31, 2011 (Stated in United States Dollars) TABLE OF CONTENTS CONSOLIDATED STATEMENTS OF FINANCIAL POSITION -5- CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) -6- CONSOLIDATED STATEMENTS OF CASH FLOWS -7- CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY -8- NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1.NATURE OF BUSINESS AND GOING CONCERN - 9 - 2.BASIS OF PREPARATION - 10 - 3.SIGNIFICANT ACCOUNTING POLICIES - 10 - 4.ACQUISITION OF CRESTON MOLY CORPORATION - 22 - 5.INVENTORIES - 23 - 6.TRADE AND OTHER RECEIVABLES - 23 - 7.ENVIRONMENTAL / LAND RECLAMATION BONDS - 23 - 8.MINERAL PROPERTIES, PLANT AND EQUIPMENT - 24 - 9.NET PROCEEDS INTEREST - 24 - 10.CONTINGENT LIABILITY - 25 - 11.LONG TERM DEBT - 25 - 12.DERIVATIVE INSTRUMENTS - 27 - 13.SHARE PURCHASE WARRANTS ISSUED WITH CANADIAN DOLLAR EXERCISE PRICES - 29 - 14.PROJECT FINANCING - 29 - 15.EQUIPMENT LOANS - 30 - 16.PROVISION FOR SITE RECLAMATION AND CLOSURE - 30 - 17.TRADE AND OTHER PAYABLES - 31 - 18.DEFERRED REVENUE - 31 - 19.COMMON SHARES, SHARE PURCHASE WARRANTS AND STOCK OPTIONS - 32 - 20.RELATED PARTY TRANSACTIONS - 36 - 21.INCOME TAXES - 37 - 22.FINANCIAL INSTRUMENTS - 39 - 23.CAPITAL MANAGEMENT - 43 - 24.OPERATING SEGMENTS - 43 - 25.EVENTS AFTER THE REPORTING PERIOD - 44 - 26.TRANSITION TO INTERNATIONAL FINANCIAL REPORTINGSTANDARDS - 44 - - 1 - KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone (604) 691-3000 Fax(604) 691-3031 Internetwww.kpmg.ca INDEPENDENT AUDITORS’ REPORT To the Shareholders of Mercator Minerals Ltd. We have audited the accompanying consolidatedfinancial statements of Mercator Minerals Ltd., which comprise the consolidated statements of financial position as at December 31, 2011, December 31, 2010 and January 1, 2010, the consolidated statements of comprehensive income (loss), changes in shareholders’ equity and cash flows for the years ended December 31, 2011 and December 31, 2010, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as adopted by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Mercator Minerals Ltd. as at as at December 31, 2011, December 31, 2010 and January 1, 2010, and its consolidated financial performance and its consolidated cash flows for the years ended December 31, 2011 and December 31, 2010 in accordance with International Financial Reporting Standards as adopted by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which describes that the Company’s current liabilities at December 31, 2011 exceeded its current assets by $116.3 million. The working capital deficiency is due in part to overdue accounts payable totaling $20.8 million.The working capital deficiency is also due in part to the non-current portion of certain of the Company’s debt arrangements aggregating $106.2 million being classified within current liabilities as a result of covenant breaches, for which the Company has obtained waivers from the respective lending institutions subsequent to year end. These conditions, along with other matters as set forth in Note 1, indicate the existence of a material uncertainty that casts substantial doubt about the Company’s ability to continue as a going concern. Chartered Accountants March 30, 2012 Vancouver, Canada Managements’ Responsibility for Financial Reporting The consolidated financial statements of Mercator Minerals Ltd. (the “Company”) consisting of the consolidated statements of financial position as at December 31, 2011, December 31, 2010 and January 1, 2010, the consolidated statements of comprehensive income, the consolidated statements of cash flows, and the consolidated statements of changes in shareholders’ equity for the years ended December 31, 2011 and 2010 are the responsibility of the Company’s management. The consolidated financial statements have been prepared by management and include the selection of appropriate accounting principles, judgments and estimates necessary to prepare these financial statements in accordance with International Financial Reporting Standards applicable to the preparation of annual financial statements and IFRS1, First-time Adoption of International Financial Reporting Standards. Approved by: (signed) Bruce McLeod(signed) Mark Distler Chief Executive OfficerChief Financial Officer March 30, 2012March 30, 2012 - 4 - Mercator Minerals Ltd. Consolidated Statements of Financial Position (Stated in Thousands of United States Dollars) December 31, 2011 December 31, 2010 January 1, 2010 Assets (note 26) (note 26) Current Assets Cash and cash equivalents $ $ $ Restricted cash (notes 10 and 11) – Accounts receivable (note 6) Inventories (note 5) Prepaid expenses Income taxes recoverable – Marketable securities – Total Current Assets Mineral properties, plant and equipment (note 8) Environmental/Land Reclamation bonds (note 7) Deferred income tax asset – – Total Assets $ $ $ Liabilities and Equity Current Liabilities Accounts payable and accrued liabilities (note 17) $ $ $ Long term debt (notes 1 and 11) Derivative liabilities (note 12) – Project financing (notes 1 and 14) – Equipment loans (notes 1 and 15) Net proceeds interest (note 9) – – Deferred revenue (note 18) Total Current Liabilities Non-Current Liabilities Long-term debt (notes 1 and 11) Derivative liabilities (note 12) – Equipment loans (notes 1 and 15) – Share purchase warrants (note 13) Net proceeds interest (note 9) – Provision for site reclamation and closure (note 16) Deferred revenue (note 18) Deferred tax liability (note 21) - – Total Liabilities Equity Share capital (note 19) Share-based payments reserve Accumulated other comprehensive income ) - Deficit ) ) ) Total Equity Total Liabilities and Equity $ $ $ Nature of business and going concern (note 1) Commitments and contingencies (notes 10, 11, 12, 13, 14, 15 and 16) Events after the Reporting Period (notes 11,14, 15, and 25) Approved by the Board of Directors: (signed) John Bowles (signed) Stephen Quin The accompanying notes are an integral part of these consolidated financial statements. - 5 - Mercator Minerals Ltd. Consolidated Statements of Comprehensive Income (Loss) (Stated in Thousands of United States Dollars, except per share amounts) Year Ended December 31, 2011 December 31, 2010 (note 26) Revenue Copper revenue $ $ Molybdenum revenue Silver revenue Other revenue Cost of sales Mining and processing Freight, smelting & refining Gross profit Exploration expenditures Administration Operating profit Other income (expense) Finance expense ) ) Finance income Loss on long-term debt extinguishment (note 11) – ) Realized gain on marketable securities – Realized loss on derivative liabilities (note 12) ) ) Unrealized gain / (loss) on derivative instruments (note 12) ) Unrealized gain / (loss) on share purchase warrants (note 13) ) Foreign exchange income (loss) Income (loss) before income taxes ) Income taxes expense (note 21) Current Future Net income (loss) for the period ) Other comprehensive income Unrealized gain on marketable securities – Reclassification of gain on marketable securities ) – Total comprehensive income (loss)for the period ) Deficit, beginning of period ) ) Canceled options charged to accumulated deficit - Deficit, end of period $ ) $ ) Net earnings (loss) per share (note 19): Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted 195,127,862 * * used same shares as for Basic because this exercise would be antidilutive The accompanying notes are an integral part of these consolidated financial statements. - 6 - Mercator Minerals Ltd. Consolidated Statements of Cash Flows (Stated in Thousands of United States Dollars) Year Ended December 31, 2011 December 31, 2010 (note 26) Cash provided by (used in) Operating activities Net income (loss) for the period $ $ ) Adjustments for: Unrealized (gain)/loss on derivative liabilities ) Unrealized (gain)/loss on share purchase warrants ) Reclassification of gain on marketable securities ) – Increase in other comprehensive income ) – Amortization and depreciation Deferred revenue recognized during the period ) ) Accretion of financing costs Loss on long term debt extinguishment – Accretion of provision for site reclamation and closure Share-based compensation Accretion of net proceeds interest liability – Foreign Exchange gain on long term debt ) – Future tax asset (liability) Finance expense, net of accretion Finance income ) ) Changes in non-cash operating working capital balances: Accounts receivable ) Inventories Prepaid expenses 56 ) Income taxes recoverable Accounts payable and accrued liabilities Finance expense paid ) ) Finance income received Net cash from operations Financing activities Proceeds from long term debt Long term debt payment ) ) Restricted cash ) ) Proceeds from share purchase warrants exercised Proceeds from stock options exercised Proceeds from project financing Project financing payments ) – Proceeds from equipment financing – Transaction costs for Creston share issuance ) – Private placement proceeds-warrants – Private placement proceeds-shares – Transaction costs for private placement share issuance ) – Equipment loan payments ) ) Net cash from financing activities Investing activities Acquisition of property, plant and equipment ) ) Creston acquisition ) – Payment of net proceeds interest liability ) – Environmental land and reclamation bonds ) ) Net cash used in investing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 7 - Mercator Minerals Ltd. Consolidated Statements of Chanages in Shareholders' Equity (Stated in Thousands of United States Dollars) Number of Common Shares Share Capital Share-based payments reserve Accumulated Other Comprehensive
